Citation Nr: 1233615	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-18 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for keratoconus.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran seeks entitlement to service connection for his keratoconus.  At the outset, the Board notes that keratoconus is a bilateral, asymmetric, corneal disorder that results in progressive thinning, steepening, irregular astigmatism, and potentially scarring.  The cause of keratoconus is unknown, although metabolic/chemical changes in the corneal tissue have been documented.  However, the disease has been associated with atopy, connective tissue disorders, eye rubbing, contact lens wear, and inheritance.  Between 6% - 18% of patients with keratoconus have a history of familial disease.  In fact several studies suggest that it is a complex genetic disease.  See article submitted by the Veteran titled, "Section on Cornea and Contact Lenses, Information for Eyecare Practitioners, KERATOCONUS, April 2008."

In documents of record, the Veteran contends that symptoms of keratoconus began in service and were aggravated by events in service, that keratoconus went undiagnosed during service while it progressed, and that his vision has deteriorated since service and he continues to be treated for keratoconus to the present day.  Therefore, the Veteran claims that service connection is warranted.

VA law and regulation provides that congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2011).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990), 55 Fed. Reg. 45711.

The VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

In this case, given that the cause of the Veteran's keratoconus may be unknown and the Veteran's etiologic appellate assertions, additional development is required.  If the Veteran's condition is congenital, medical evidence is required to determine whether the Veteran's eye disorder is a congenital or developmental defect or a congenital or developmental disease.  If a disease, findings must be made as to whether it was aggravated by his period of active service beyond its natural progression.  If a defect, findings must be made as to whether there are any superimposed diseases or injuries in connection with the congenital defect and if so, whether the superimposed disease or injury is related to the Veteran's period of active service.  Finally, if the Veteran's disability is not a congenital disease or defect, medical evidence is required to ascertain whether the disorder is in any way related to service or any events of service.

The Board notes that on entrance examination in October 1991 normal evaluation of the eyes was noted.  The Veteran also denied experiencing any pertinent symptoms on the accompanying report of medical history.  While the service treatment reports show that the Veteran underwent examinations of the eyes, the reports do not record a diagnosis of keratoconus.  The Veteran's April 1994 discharge examination report and report of medical history also show normal findings in this regard.

Post service, the Veteran was afforded a VA examination in June 2011.  After reviewing the Veteran's medical reports and talking with the Veteran, the examiner found a very limited history involving the Veteran's eyes in the claims file and no record of treatment for exposure to pepper spray in his records.  The examiner noted that a literature search did not show any research attributed pepper spray exposure to the development of keratoconus.  He then concluded, based on the lack of documented evidence in the Veteran's claims file, he could not resolve the issue of whether the Veteran had keratoconus while he was in the military without resorting to speculation.  The examiner added keratoconus usually develops in the later teens to thirties, and it was his opinion that exposure to pepper spray was not the cause of the Veteran's development of keratoconus.  The examiner also opined that without any records in the file, he could not determine if chemical exposure aggravated the Veteran's condition.

The Board finds that an additional examination is needed.  An examination is needed to determine whether the Veteran's eye disorder is a congenital disease or disorder, and if not, whether it is in any way related to service.  A review of the 2011 examination report also suggests that the examiner did not have all of the Veteran's relevant treatment records.  The examiner stated that there was only one eye treatment record in the claims file.  There are multiple service treatment records relevant to the Veteran's vision, however.  Additionally, the examiner noted a diagnosis of astigmatism in the service treatment records but did not discuss what relevance it might have with respect to early symptoms of keratoconus in service.  

The Board also notes that the Veteran is competent to testify to factual matters of which he has first-hand knowledge.  Specifically, he is competent to report when his symptoms began and the continuity of such symptomatology.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In this case, the Veteran has submitted lay testimony that in his position as military police, he was assigned to night shifts which caused excessive eye rubbing.  In a March 2009 lay statement he described attending training in Vine Hill Farm Station, Virginia in 1995, where he was certified in the use of Oleoresin Capsicum (pepper spray).  As part of that training, he was exposed to pepper spray and required paramedic first aid on site, but this event did not produce any treatment records because he did not see a doctor.  The Veteran contends that the pepper spray aggravated his eye condition and caused additional rubbing.  He also contends that after astigmatism was diagnosed in service, corrective actions increased as time in service continued, and the proper diagnostic tests for keratoconus were not performed while he was in service because they are not standard.  The Veteran states that keratoconus was finally diagnosed post-service in 2004 during a LASIK consultation when the proper diagnostic tests were performed.  Once diagnosed, his corneas were found to be dangerously thin, requiring immediate medical attention.  The Veteran has submitted treatise material which connects keratoconus to diagnoses of astigmatism, addresses the connected symptom of eye-rubbing, and describes the symptomatology of that disorder and the difficulty of diagnosing its etiology.

The Board notes that the Veteran is competent to testify to his firsthand experience of events and symptoms, including the exposure to pepper spray, eye rubbing, night shifts, and worsening vision.  Moreover, such events are consistent with the Veteran's primary specialty of military police, as noted on his Form DD-214.  Further, the Form DD-214 shows that he spent one week in 1995 at NCIC SCIC training.  However, there is no indication that the examiner's report adequately considered the Veteran's competent and credible lay statements.  Indeed, the examiner appears to have based her rationale on a lack of documented complaint or medical treatment of keratoconus, and lack of documented pepper spray exposure.  This opinion appears to violate the principles of Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006) (while a lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible).  

For these reasons, the Board finds that the VA examiner's opinion is inadequate and a remand is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (providing that once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Finally, a review of the record also reflects that the Veteran asserts that he was diagnosed with keratoconus in 2004; however the earliest private treatment records in the claims file addressing keratoconus are dated May 2007.  Therefore, it appears that there may be outstanding relevant private treatment records.  Further, the VA examiner noted in June 2011 that the Veteran was in the process of being fit for contact lenses at the Portland, Oregon VA Medical Center (VAMC).  However, there are no VA treatment records contained in the claims file.  If such treatment records exist, they should be obtained and the Veteran should be given an opportunity to identify any other healthcare providers who has treated him for keratoconus.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any healthcare providers who treated him for his keratoconus, paying special attention to the period between service and May 2007.  After securing any necessary authorization from him, obtain all identified treatment records, to include any from the Portland, Oregon VAMC.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All efforts made should be documented in the claims file.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination with an ophthalmologist to determine the nature and etiology of his keratoconus.  To the extent possible, the Board requests that the examiner be distinct from the 2011 VA examiner.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examination report should note said review.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered must be provided.  

The examiner should respond to the following inquiries: 

a)  Specifically identify any disease or disorders of the Veteran's eyes.

b)  Is keratoconus present?  If so, the examiner should indicate whether it is a congenital or developmental defect or disease (see VAOPGCPREC 82-90) or an acquired disability.

c)  If the Veteran's keratoconus is a congenital defect, the examiner should render a medical opinion as to whether the evidence shows that it is at least as likely as not (a 50 probability or greater) subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

d)  If the Veteran's keratoconus is a congenital disease, the examiner should render a medical opinion as to whether the evidence shows it was aggravated (worsened) by the Veteran's military service.  If there was worsening, was this due to the natural progress of the disease?

e)  If the Veteran's keratoconus is an acquired disability, the examiner should comment on whether it had its clinical onset in service or is proximately due to or aggravated by a disorder found to be related to service. 

f)  For every other eye disability found, the examiner should opine whether it at least as likely as not (50 percent probability or greater) that the disease or disorder had its clinical onset during the Veteran's period of active service or is otherwise related to his service.

The examiner must take into account the Veteran's lay statements, military service, submitted treatise evidence, and continuity of symptomatology.

If the ophthalmologist cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this remand at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  After the above development has been completed, the examination report should be reviewed to ensure compliance with the above.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the record.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran, and any representative he may have appointed, should be furnished a Supplemental Statement of the Case (SSOC), and provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

